Patterson, J.:
This cause was tried before the court and a jury, and resulted in. a dismissal of the complaint, and from the judgment entered thereon this appeal is taken. The action had been tried twice before, but: resulted each time in a verdict and judgment for the plaintiff,, which judgments were reversed on appeal by the General Term. On the appeal from the judgment entered after the second trial the law of the case was settled by the General Term. (Ryan v. Mayor, 91 Hun, 470.) The facts as they now appear are in nowise different from those developed on the former trials. The plaintiff’s; intestate, Ryan, had been employed as an inspector by the aqueduct commissioners of the city of New York and had rendered service until October, 1887, when Iris resignation was demanded by an official letter sent to and received by him, after the receipt of which he never rendered any further service under his original employment. Two years after the resignation was demanded and he had .ceased doing work, the aqueduct commissioners sent to him a formal written discharge. Ryan having subsequently died, this action was brought by his administratrix for the salary for the two years intermediate the demand of the resignation and the formal notice of discharge, the claim being that Ryan was not discharged until December, 1889, and that he, therefore, did not cease to be in the employment of the commissioners until December, 1889, and that he was entitled to his salary. There are letters in the case written by one of the engineers of the aqueduct commissioners to the chief engineer, containing charges of misconduct against the plaintiff’s intestate while he was acting . as inspector, which letters furnished proof of the reason why the resignation was demanded, and the General Term held, under the proofs as they stood, that the demand for the resignation of the plaintiff’s intestate was tantamount to a discharge, andi that that effect was in no way qualified or impaired by the circumstance that two years subsequently a formal notice of dismissal was served upon Ryan. As said before, the. proofs presented on this third trial are in every respect identical with those Avhich were before the General Term on the appeal from the. second judgment. The case contains the following stipulation : “ It is hereby consented and stipulated that the evidence taken upon the previous trial of the *338above action be read at Trial Term as the evidence in this action, and that no further evidence shall be introduced on either side outside of that which is contained in the case on appeal determined by the 'General Term of this Court in December, 1895.” IJpon the same record as that now before us, the General Term in December, 1895, -held that Ryan not only never performed any service as an 'inspector after October, 1887, but that lie never offered to perform such service, and that he merely applied to be reinstated as an inspector, which application was never granted. Upon this same 'record the General Term held that the verdict of the jury in favor of the.plaintiff was contrary to the evidence, which is equivalent to 'saying in this case that the evidence was such as to entitle the •defendant to a verdict, and, therefore, the judgment'was reversed And a new trial ordered. In that state of the case it became the •ditty of the learned judge presiding' at the third trial to direct a •Verdict in favor of the defendant, instead of doing which he merely-directed a nonsuit.
! • It-is indisputable that according to the decision of the General ■Term, the plaintiff cannot recover. The new trial was ordered to ¡enable her to introduce further evidence, but instead of doing that "the stipulation was made which left the case in the precise situation in which it was when passed upon by the General Term, and no •btller course was open to the court at the Trial Term than to hold -that the plaintiff could not recover.
. A question is made respecting the admission in evidence of the letters of the division engineer to the chief engineer of the aqueduct commission, containing the statement of the charges made Against the plaintiff’s intestate. If that question arose as an original ■and independent one it would require serious consideration, but by fforce of the stipulation above quoted it cannot now arise legitimately in-the case. Both parties consented-to proceed with the third trial 'upon the record as it was presented to the General Term on the ¡appeal from the judgment entered upon the second trial. The defendant had the absolute -right to rely upon that stipulation as ■binding the plaintiff as well as itself to the whole of the record ás -there jmesented, either party having the benefit of whatever that -•record contained as' evidence. All the evidence taken upon the ¡previous trial was to be read at the-third trial, and no further evi*339•dence was to be introduced on either side, which means that the case was made up, the record complete, and every part of it available to either party. There is no saving clause and there is nothing which, reserves objections, but it is precisely that evidence upon which the General Term acted that was to be submitted to the court and the jury on the retrial. No application was made by the plaintiff to be relieved from the stipulation, although she attempted to evade it, .and as she has deliberately chosen to submit her rights upon that record she must abide by the consequence.
The judgment and order appealed from must be affirmed, with ■costs.
Van Brunt, P. J., Williams, O’Brien and Ingraham, JJ., concurred.
Judgment and order affirmed, with costs.